Citation Nr: 1200419	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 60 percent for low back disability (post operative residual of herniation of nucleus pulposis spinal fusion). 



WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to August 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Cleveland, Ohio VA Regional Office which, in pertinent part, denied a rating in excess of 60 percent for post operative residual of herniation of nucleus pulposis spinal fusion.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The June 2007 rating decision on appeal also denied entitlement to TDIU.  However, as a December 2008 rating decision later granted the Veteran TDIU, that matter is no longer on appeal before the Board. 

The issue of clear and unmistakable error (CUE) in an April 1989 rating decision has been raised by the record (see Veteran's October 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

At the October 2011 Travel Board hearing, the Veteran submitted additional evidence consisting of numerous private treatment records regarding his back disability.  He specifically chose not to submit a waiver of RO consideration of the newly submitted evidence; the matter must therefore be remanded to allow for RO consideration of this evidence.  
 
A review of the claims file found no VA medical records in evidence except for reports of VA examinations afforded pursuant to the claim on appeal.  Records of any VA treatment/evaluation for the disability at issue are constructively of record and must be secured.

At the October 2011 Travel Board hearing, the Veteran asserted that his disability has worsened since the most recent (April 2007) VA spine examination; he testified that his pain medications had been increased due to the worsened severity.  He testified that he has symptoms of neurological impairment of the lower extremities associated with his back disability, and he referred to newly submitted pain center treatment records which referred to such impairment.  Accordingly, in light of the Veteran's allegations of more severe manifestations as well as neurological impairment due to the low back disability, a contemporaneous VA examination (that includes review of the newly submitted treatment/evaluation records as well as the records already in evidence) to assess the severity of the low back disability and any associated neurological impairment is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete clinical records of any treatment the Veteran has received for his low back disability from the Cincinnati VAMC.  The RO should review any records received, in addition to the records submitted at the October 2011 Travel Board hearing with no waiver of RO consideration, and arrange for any further development suggested by the information therein.

2.  The RO should then arrange for an appropriate examination of the Veteran by an orthopedic spine surgeon to assess the current severity of his post operative residual of herniation of nucleus pulposis spinal fusion.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 60 percent (both under the General Formula and based on incapacitating episodes), including the presence and severity of any associated neurological impairment due to the spine disability.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

3.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


